—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered October 14, 1998, convicting him of attempted murder in the second degree (six counts), attempted aggravated assault on a police officer (six counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the prosecutor’s improper comments during summation constituted reversible error is largely unpreserved for appellate review (see CPL 470.05 [2]; People v Tonge, 93 NY2d 838; People v Scotti, 220 AD2d 543). In any event, the comments and conduct did not exceed the bounds of permissible rhetoric, were properly responsive to the defendant’s summation, and were a fair comment on the evidence (see People v Galloway, 54 NY2d 396; People v Guerrero, 250 AD2d 703; People v Gamble, 215 AD2d 584).
The defendant’s remaining contentions are without merit. Feuerstein, J.P., Krausman, Luciano and Crane, JJ., concur.